Case |2:18-cv-09955-RSWL-SK Document1 Filed 11/28/18 Page 1of11 Page ID#:1

1 || Frank Frisenda (State Bar #85580)
FRISENDA, QUINTON & NICHOLSON
2 || 11601 Wilshire Boulevard, Suite 500

Los Angeles, California 90025

3 || Tel.: (702) 792-3910

Fax: (702) 436-4176

4 || E-Mail: frankfrisenda@aol.com

Attorney for Plaintiff Jan Davidson

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA |

10 WESTERN DIVISION
1
12 ) OO
3 JAN DAVIDSON, a citizen of California, } Case No.:
14 }
Plaintiffs, )
13 ) COMPLAINT FOR:
6 vs. ) 1. COPYRIGHT INFRINGEMENT
2. VICARIOUS COPYRIGHT
17 || ETSY, INC, a Delaware corporation, ) 3 aoe: an PYRI GHT
ig || PRINTFUL, INC., a California corporation, } ° INFRINGMENT
YON JAE CHONG DBA WET NOSE )
19 || DESIGN STUDIO, AND DOES 1 THROUGH)
99 || 10 INCLUSIVE JURY TRIAL DEMANDED
21 Defendants. }
)

 

22
23
24

25
Plaintiff Jan Davidson, by her counsel, files this complaint against Defendants Etsy, Inc

26
Printful, Inc. and Defendant Yon Jae Chong (collectively “Defendants”) and hereby demands a jury

27
trial and alleges and says:

28

1
COMPLAINT FOR CORPYRIGHT INFRINGEMEN, ETC.

 

 

 
Case #

20
21
22
23

24

26
27

28

 

:18-cv-09955-RSWL-SK Document1 Filed 11/28/18 Page 20f11 Page ID #:2

NATURE OF THE ACTION
1. This is a civil action for Copyright Infringement, for Defendants’ violations of the
Copyright Act, and Vicarious Copyright Infringement, and Contributory Copyright Infringement. In
more detail, Plaintiff seeks damages and preliminary and permanent injunctive relief arising from
Defendants’ manufacture, distribution and sale of knock-off artwork products identified as “BEER
EYE CHART” tee shirts, shirts, mugs and related products. (“Accused Products”)

2. Defendants have further unlawfully advertised and promoted their use of Plaintiff's
copyrighted artwork to their customers. Indeed, Plaintiff is informed and believes, and on that |
basis avers, that the Defendants sometimes sell their infringing products , in order to promote,

market, and profit from their sales of other goods and services.

3. Defendants do not have any license or other authorization from Plaintiff to
reproduce, distribute, or sell any of Plaintiff's copyrighted works and otherwise protected
artwork, or to use them to solicit, encourage, and induce sales of other goods and services.
Defendants are fully aware that their conduct is unlawful but have willfully chosen to engage in
this unlawful conduct to maximize their profits and in conscious disregard of Plaintiff's rights.
Defendants' infringement has caused substantial, manifest, and irreparable harm to Plaintiff,
who invested thousands of dollars and enormous amounts of time and creative energy to

produce and exploit their copyrighted and otherwise protected works infringed by Defendants.

PARTIES

4. Plaintiff Jan Davidson is an individual, and citizen of the State of California, residing in
Santa Barbara County. Plaintiff Davidson is the original author and artist of that certain 2-D
artwork entitled BEER EYE CHART for which US Certificate of Copyright Registration was
granted effective April 12, 2017, Registration Number VA 2-070-959. (Exhibit “1” hereto).
Plaintiff Davidson is the lawful owner of all right, title, and interest in and to the copyrighted
artwork. (Exhibit “2” hreto).

2
COMPLAINT FOR CORPYRIGHT INFRINGEMEN, ETC.

 

 
Case @

20

21

22

23

24

25

26

27

28

:18-cv-09955-RSWL-SK Document1 Filed 11/28/18 Page 3o0f11 Page ID #:3

5. Upon information and belief Defendant Yong Jae Chong (“Defendant Chong”) is an
individual residing at 2807 Union Ave. San Jose, CA 95124 doing business as WET NOSE
DESIGN STUDIO. Defendant Chong promotes, advertises, distributes and sells products bearing .
Plaintiff's copyrighted work “BEER EYE CHART” including, T-Shirts, Shirts and Mugs (“Accused
Products’) shown in Exhibit “3” hereto. Defendants’ Accused products are strikingly similar to
Plaintiff's genuine artwork that bears Plaintiff ’s copyright notice in addition to the phrase “All
rights reserved”. |

6. Upon information and belief, Defendant Etsy, Inc. (“Defendant Etsy”) is, and at all times
herein mentioned was, a Delaware Corporation, with its principal place of business at 117 ADAMS
STREET BROOKLYN NY 11201. Defendant Etsy is the owner of the URL, Etsy.com, an
interactive website, that distributes, sells, promotes, advertises and offers to sell the Accused
Products. Upon information and belief, Defendant Etsy obtained financial benefits from the
promotion advertising, manufacture, distribution and sale of the Accused Products and from the
subject infringement. Defendant Etsy distributes, sells and promotes the Accused Products,
promotes the infringing activities of Defendant Printful and otherwise contributes to the

infringement of Plaintiffs protected work. See Exhibit 4 hereto.
7. Upon information and belief, Defendant Printful, Inc. (“Defendant Printful”) is, and at all

times herein mentioned was a California Corporation with its principal place of business at 19749
Dearborn Street, Chatsworth, CA 91311. Defendant Printful, together with Defendant Esty,,
manufactures, distributes sells, promotes, advertises and offers to sell the Accused Products on

Defendant ETSY’s website among other channels of trade.

8.. Plaintiff is informed and believes and on that basis avers that at all times mentioned
in this complaint, each of the Defendants was acting in concert with all of the other Defendants
and was the agent of each of the other Defendants and, in doing the things averred in this
complaint, was acting within the course and scope of such agency.

9. Plaintiff is informed and believes that Defendants each acted intentionally and

willfully in the infringing activities described herein.

H

3
COMPLAINT FOR CORPYRIGHT INFRINGEMEN, ETC.

 

 

 
Case }

20
21
22
23

24

 

18-cv-09955-RSWL-SK Document1 Filed 11/28/18 Page 40f11 Page ID #:4

JURISDICTION AND VENUE

10. This Court has subject matter jurisdiction pursuant to 17 U.S.C. § 501 and 28 U.S.C.
§§ 1331, 1338, and 1367(a).

11. Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(c) and
1400(b).

. 12. This Court has personal jurisdiction over Defendants, which do and solicit continuous
and systematic business in California; which engage in at least a substantial part of the conduct
averred herein in California, which conduct has injured Plaintiffs in California; which transact
business with one another in California, including with respect to the matters giving rise to this —
suit; which derive substantial revenue from goods used or services rendered in California; which
expect or reasonably should expect their infringing conduct to have consequences in California;

and which derive substantial revenue from interstate commerce

BACKGROUND FACTS
13. Plaintiff Jan Davidson is well known in the wine community as a phenomenal artist,
with a good sense of humor. For at least the past decade, Ms. Davidson has developed many loyal
customers and has utilized her artistic skills by customizing orders per many requests.
14. Plaintiff produces art for galleries and for the general consuming public. Plaintiff has
successfully sold thousands of authentic artworks marketed though the trade channels such as
internet sites and retail stores such as Napa General Store, Wine Vine Imports, and True

Fabrications.

4
COMPLAINT FOR CORPYRIGHT INFRINGEMEN, ETC.

 

 
Case

 

2:18-cv-09955-RSWL-SK Document 1 Filed 11/28/18 Page5of11 Page ID#:5

15. A comparison of Defendants’ Accused Products with Plaintiffs authentic

artwork shows Defendants’ deceptive efforts to imitate, rather than innovative, as follows:

 

 

20

21

22

23

24

26

27

28

 

PLAINTIFFS’ AUTHENTIC BEER EYE CHART DEFENDANTS’ KNOCK-OFF BEER EYE CHART T-SHIRT

, 289200 8B blind

be BEER oc

2am SUDS nterd) BEER

fe xse | BRIRE WSR concing oa, SUDS

ne Brea COLD ONE superman COLD ONE

q REONECK- WINE

REDNECK ‘

* ee WINE, eer ratiod Ban gee
Wononemneesreneteaas 3 ET ARRCE

PA

Y 20033 e©ERVEZA Toor

&B F020 MAN IN A CAN marke

. ee,

¢ tang Lagi CacKkace tot

1 RGD gh new BER ARE eet fe

14 85 wee fs Pe cen ee gene

 

 

re rec annen mei thet sateaanone

 

 

16. The striking similarities between the two competing products demonstrates Defendants’
deceptive intent and use of Plaintiffs’ BEER EYE CHART features. For instance, each artwork has
central wording in the format of an EYE CHART. Every line reads exactly the same spelled in
identical combinations of words. These unusual combinations seen in Defendants’ product, and in
virtually the same order as Plaintiff's artwork are the unmistakable signposts of Defendants’
copying and Defendants’ trading off of Plaintiff's goodwill.

17. Defendants sell and offer to sell, tee shirts, baseball shirts, long sleeve shirts and mugs

prominently displaying Plaintiff's artwork.

18. Defendants use their infringing copies of Plaintiff's artwork to draw attention to, and
promote the sales of, their other products and services. Plaintiff is informed and believe, and on that
basis avers, that Defendants have knowingly and intentionally used infringing artwork owned by

3
COMPLAINT FOR CORPYRIGHT INFRINGEMEN, ETC.

 

 
Casd

22
23
24
25
26
27

28

 

 

2:18-cv-09955-RSWL-SK Document1 Filed 11/28/18 Page 6of11 Page ID #:6

Plaintiff as a "door opener" to solicit customers to purchase other goods and services from
Defendants. Defendants' infringing and unlawful uses of Plaintiff’s' copyrighted artwork , and
otherwise protected works have at least partially contributed to, are reasonably related to, and/or

bear a legally significant relationship to Defendants! sales of such other goods and services and

Defendants’ profits there from.

19. Defendants' misconduct has proximately caused substantial additional damage to
Plaintiff in many separate and independent ways. By way of example only, and without
limitation, Defendants' unauthorized uses of Plaintiff’s property diminishes the value of such
property for other uses, including first-use premiums and exclusive uses; and by using, and
advertising and promoting their use of, Plaintiff's property without any indication that such
uses are licensed or authorized by Plaintiff, Defendants denigrate and disparage Plaintiff and
her artwork by conveying to their customers and the general public that Plaintiff's property is
without value, and/or is of insignificant or insubstantial value, to Plaintiff's great and

incalculable injury.

20. Through their conduct averred herein, Defendants have infringed Plaintiff's
copyright and exclusive rights in Plaintiff's copyrighted and otherwise protected products by
reproducing, distributing, and preparing derivative works based upon such works without
authorization in violation of Sections 106, 115, and 501 of the Copyright Act, 17 U.S.C. §§
106, 115, and 501. | |

COUNT I- COPYRIGHT INFRINGMENT

By Plaintiff Davidson against All Defendants
21. Plaintiff Davidson re-alleges paragraphs 1 through 20 as if fully set forth herein.

22. Plaintiff is the author of the original copyrighted work of art that the Defendants have
unlawfully copied and sold. Such original works of art of Plaintiff are fixed in a tangible form and
have been published. As such, Plaintiff Davidson owns the copyrights to her artwork and is entitled
to protections afforded under common law and 17 U.S.C. § 501, et seq. Plaintiff attaches a
copyright notice to all of her published work.

6
COMPLAINT FOR CORPYRIGHT INFRINGEMEN, ETC.

 
Case 2

20
21
22
23
24
25
26
27

28

 

:18-cv-09955-RSWL-SK Document1 Filed 11/28/18 Page 7 of11 Page ID #:7

23. Without authorization, Defendants have willfully copied and sold Plaintiff's
copyrighted work, which to the ordinary observer, are substantially and strikingly similar to

Plaintiff's copyrighted work, in violation of common law and federal law.

24. Defendants, through internet sites, mass-merchants and other retailers, offer for sale,

market and have sold unauthorized and fraudulent copies of Plaintiff's works and received profits

therefrom.

25. Defendants knew that these works infringed upon Plaintiff's copyright and they
willfully sold these infringing works and received profits therefrom.

26. Defendants have induced, caused or materially contributed to the infringing acts
alleged herein and are liable to Plaintiff Davidson for direct, contributory or vicarious copyright

infringement.

27. Defendants have economically benefited from the sale of these unauthorized copies of

Plaintiff's copyrighted work.

28. As aresult of Defendants’ willful infringement of Plaintiffs’ copyrighted artwork,
Plaintiff has been injured, and will continue to suffer substantial losses, including, but not limited
to, damage to her name, reputation and goodwill. Plaintiff is entitled to recover actual damages,

which include her losses and all profits Defendant has made as a result of their wrongful conduct,

pursuant to 17 U.S.C. § 504(b).

29. Plaintiff is also entitled to injunctive relief pursuant to 17 U.S.C. § 502 and to an
Order impounding any and all infringing materials pursuant to 17 U.S.C. § 503. Plaintiff has no
adequate remedy at law for Defendant’s wrongful conduct because, among other things, (a)
Plaintiff's copyright is unique and valuable property which has readily determinable market value;

(b) Defendant’s infringement harms Plaintiffs’ business reputation and goodwill such that Plaintiff

7
COMPLAINT FOR CORPYRIGHT INFRINGEMEN, ETC.

 

 
Case

18
19
20

21

23
24
25
26
27

28

e

 

 

:18-cv-09955-RSWL-SK Document1 Filed 11/28/18 Page 80f11 Page ID #:8

could not be made whole by any monetary award; and, (c) Defendant’s wrongful conduct, and the
resulting damage to Plaintiffs, is continuing.

30. Alternatively, with actual or constructive knowledge of the infringing activity,
Defendants have induced, caused and/or materially contributed to the infringing conduct of
others; and/or have failed to exercise their respective rights and abilities to control the conduct
of those responsible for infringement, while deriving a financial benefit from the infringement.

31. Defendants' conduct was intentional and willful and undertaken with a conscious
disregard of Plaintiff's rights. Plaintiff Davidson is entitled to statutory damages under the
Copyright Act or, alternatively, compensatory damages, including but not limited to Defendants'
profits attributable to the infringement, pursuant to 17 U.S.C. § 504. Plaintiff also is entitled to her
attorneys’ fees and full costs pursuant to 17 U.S.C. § 505.

COUNT II
VICARIOUS COPYRIGHT INFRINGEMENT
By Plaintiff Davidson Against All Defendants

32. Plaintiff repeats, re-alleges and incorporates herein. by reference as though fully set forth
the allegations contained in Paragraphs 1 through 20 and Paragraphs 22 through 31, inclusive, of

this Complaint.

33. Plaintiff is informed and believes and thereon alleges that Defendants, and each of them,
knowingly induced, participated in, aided and abetted in and resultantly profited from the illegal
reproduction, importation, purchase, marketing, advertisement, distribution and/or sales of product

featuring the Subject Design as alleged herein above.

34. Plaintiff is informed and believes and thereon alleges that Defendants, and each of them,
are vicariously liable for the infringement alleged herein because they had the right and ability to
supervise the infringing conduct and because they had a direct financial interest in the infringing

product.

8
COMPLAINT FOR CORPYRIGHT INFRINGEMEN, ETC.

 
Case |2:18-cv-09955-RSWL-SK Document1 Filed 11/28/18 Page 9of11 Page ID #:9

1 35. By reason of the Defendants’, and each of their, acts of contributory and/or vicarious
2 || infringement as alleged above, Plaintiff has suffered and will continue to suffer substantial damages
to its business in an amount to be established at trial, as well as additional general and special

damages in an amount to be established at trial.

4

5 .

‘ 36. Due to Defendants’ acts of contributory and/or vicarious copyright infringement as
alleged herein, Defendants, and each of them, have obtained direct and indirect profits they would °

’ have not otherwise realized but for their infringement of the Plaintiffs subject artwork. As such,

: Plaintiff is entitled to disgorgement of Defendants’ profits directly and indirectly attributable to

9

Defendants’ infringement of the subject artwork, an amount to be established at trial.

i 37. Plaintiff is informed and believes and thereon alleges that Defendants, and each of them,
12 || have committed acts of infringement alleged herein with actual or constructive knowledge of

13 || Plaintiff's rights such that Plaintiff is entitled to a finding of willful infringement.

 

4 COUNT I
15 CONTRIBUTORY COPYRIGHT INFRINGEMENT

16 By Plaintiff Davidson Against All Defendants

"7 38. Plaintiff repeats, re-alleges and incorporates herein by reference as though fully set forth

18 |) the allegations contained in Paragraphs 1 through 20, and Paragraphs 22 through 31and Paragraphs
19 |!33 through 37 inclusive, of this Complaint.

20

21 39. Plaintiff is informed and believes and thereon alleges that Defendants, and each of them,

27 || knowingly induced, caused, materially contributed to, participated in, encourages, aided and abetted

53 || iD and resultantly profited from the illegal reproduction, importation, purchase, marketing,

oA advertising, distribution and/or sales of product featuring the Subject Design as alleged herein
above.

25

6 40. By reason of the Defendants’, and each of their, acts of contributory copyright

"7 infringement as alleged above, Plaintiff has suffered and will continue to suffer substantial damages

28 ,

9
COMPLAINT FOR CORPYRIGHT INFRINGEMEN, ETC.

 

 

 
Case 4

17
18
19
20
21
22
23
24
25
26
27

28

18-cv-09955-RSWL-SK Document1 Filed 11/28/18 Page 100f11 Page ID #:10

to its business in an amount to established at trial, as well as additional general and special damages

in an amount to be established at trial.

41. Due to Defendants’ acts of contributory copyright infringement as alleged herein,
Defendants, and each of them, have obtained direct and indirect profits they would have not
otherwise realized bur for their infringement of the Subject Design. As such, Plaintiff is entitled to
disgorgement of Defendants’ profits directly and indirectly attributable to Defendants’ infringement

of the Subject Design, an amount to be established at trial.

42. Plaintiff is informed and believes and thereon alleges that Defendants, and each of them,
have committed acts of infringement alleged herein with actual or constructive knowledge of

Plaintiff's rights such that Plaintiff is entitled to a finding of willful infringement.

PRAYER FOR RELIEF

WHEREFORE Plaintiffs respectfully pray for judgment against Defendants, granting Plaintiffs the

following relief:

1.0On Count I, for maximum statutory damages in the amount of $150,000 with respect to
each copyrighted work infringed, or for such other amount as may be proper pursuant to 17

U.S.C. § 504(c), or in the alternative for an award of Defendants' profits and for compensatory

damages according to proof;

1. On Counts II and III, for an accounting, the imposition of a constructive trust,
restitution of Defendants’ unlawful proceeds, and damages according to proof;

2. On Counts IIT for punitive and exemplary damages in such amount as may
be awarded at trial;

3. | Onall counts, a temporary and final injunction to prevent or restrain further
infringements and misappropriations of Plaintiffs' copyrights and exclusive ownership

interests;

10
COMPLAINT FOR .CORPYRIGHT INFRINGEMEN, ETC.

 

 

 
Case 2

19
20
21
22
23
24
25 |
26
27

28

 

(18-cv-09955-RSWL-SK Document1 Filed 11/28/18 Page 11of11 Page ID#:11

4, For prejudgment interest;
6. For Plaintiffs’ costs, including, on Counts I, her attorneys' fees and full costs

pursuant to 17 U.S.C. § 505; and
7. For such other and further relief as the Court may deem just and proper.

moor ort tpn
Dated: November 27, 2018 By:
FRANK FRIZENDA] JR.
Attorneys fof Plainti
J DSON

DEMAND FOR JURY TRIAL

Plaintiff hereby requests a trial by jury.

FRISENDAg QUINTON & NICHOLSON

 

 

11
COMPLAINT FOR CORPYRIGHT INFRINGEMEN, ETC.

 

 
